EXHIBIT May 21, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Ladies and Gentlemen: We have read the statements of Who’s Your Daddy, Inc. pertaining to our firm included under Item 4.01 of Form 8-K/A dated February 25, 2008, and amended as of May 21, 2008, and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Baum & Company P.A. Baum & Company P.A. Coral Springs, Florida
